SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K Annual Report Pursuant to Section15(d) of the Securities Exchange Act of 1934 for the Fiscal Year Ended December31, 2010 AIR METHODS CORPORATION 401(K) PLAN (Full title of plan) Air Methods Corporation 7301 South Peoria, Englewood, Colorado 80112 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive offices) REQUIRED INFORMATION The financial statements and schedule of the Air Methods Corporation 401(k) Plan (the “Plan”) as of and for the years ended December31, 2010 and 2009, prepared in accordance with the financial reporting requirements of ERISA, along with the reports thereon of independent registered public accounting firm, are provided beginning on page1 attached hereto. EXHIBIT 23.1 Consent of Ehrhardt Keefe Steiner & Hottman PC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan administrator has duly caused this annual report to be signed on its behalf by the undersigned, hereunto duly authorized. Air Methods Corporation 401(k) Plan (Name of Plan) Dated:June 29, 2011 By: /s/ Angela Tinsley Angela Tinsley Human Resources Generalist Air Methods Corporation Plan Administrator AIR METHODS CORPORATION 401(K) PLAN Financial Statements and Supplemental Information December 31, 2010 and 2009 (With Report of Independent Registered Public Accounting Firm Thereon) AIR METHODS CORPORATION 401(K) PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits December 31, 2010 and 2009 3 Statements of Changes in Net Assets Available for Benefits For the Years Ended December 31, 2010 and 2009 4 Notes to Financial Statements 5 Supplemental Information Schedule H, Line 4i – Schedule of Assets (Held at End of Year) December 31, 2010 14 Exhibit 23.1 - Consent of Independent Registered Public Accounting Firm 15 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Plan Administrator, Committee, and Participants Air Methods Corporation 401(k) Plan Englewood, Colorado We have audited the accompanying statements of net assets available for benefits of Air Methods Corporation 401(k) Plan (the “Plan”) as of December31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Air Methods Corporation 401(k) Plan as of December31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. - 1 - Table of Contents Plan Administrator, Committee, and Participants Air Methods Corporation 401(k) Plan Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule H, Line 4i - Schedule of Assets (Held at End of Year) of the Plan as of December31, 2010 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements as of and for the year ended December 31, 2010, and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Ehrhardt Keefe Steiner & Hottman PC June 29, 2011 Denver, Colorado - 2 - Table of Contents AIR METHODS CORPORATION 401(k) PLAN Statements of Net Assets Available for Benefits December 31, Investments, at fair value Mutual funds and other $ $ Guaranteed interest account Money market funds Company stock Total investments Participant notes receivable Excess contributions payable - ) Net assets available for benefits $ $ See notes to financial statements. - 3 - Table of Contents AIR METHODS CORPORATION 401(k) PLAN Statements of Changes in Net Assets Available for Benefits For the Years Ended December 31, Contributions Employer $ $ Employee Rollover Total contributions Investment income Net realized and unrealized appreciation of investments Interest and dividends Net investment income Distribution to participants including administrative expenses and other ) ) Net increase in net assets available for benefits Net assets available for benefits Beginning of year End of year $ $ See notes to financial statements. - 4 - Table of Contents AIR METHODS CORPORATION 401(k) PLAN Notes to Financial Statements Note 1 - Summary of Significant Accounting Policies Basis of Financial Statement Presentation The Air Methods Corporation 401(k) Plan (the “Plan”) is a defined contribution plan sponsored by Air Methods Corporation (the “Employer”). The accompanying financial statements have been prepared on the accrual basis of accounting and present the net assets available for benefits and the changes in those net assets. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the plan administrator to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases to plan assets during the reporting period.Actual results could differ from those estimates. Investments The Plan’s investments are managed by Fidelity Management Trust Company (“Fidelity”), the trustee of the Plan.The Plan’s investments are stated at their fair values.Air Methods Corporation common stock, which is traded on a national securities exchange, is valued based upon the last reported sales price on the last day of the Plan year.Mutual Funds are valued at quoted market prices.Money Market Funds are valued at cost plus accrued interest, which approximates fair value.Common/collective trusts are valued based upon the market value of the underlying investments.Changes in market values after the plan year-end are not reflected in the accompanying financial statements. Investment transactions are recorded on the date of purchase or sale (trade date).Dividend income is recorded on the ex-dividend date.Interest income is recorded on the accrual basis.The net realized and unrealized investments gain or loss (net appreciation or depreciation in fair value of investments) is reflected in the accompanying statement of changes in net assets available for benefits, and is determined as the difference between fair value at the beginning of the year (or date purchased if during the year) and selling price (if sold during the year) or year-end value. Investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is a relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan. - 5 - Table of Contents AIR METHODS CORPORATION 401(k) PLAN Notes to Financial Statements Note 1 - Summary of Significant Accounting Policies (continued) Investments (continued) The Plan’s interest in the guaranteed interest account (“Stable Value Fund”) is based on the fair value of the Stable Value Fund’s underlying investments using information reported by the investment advisor in the audited financial statements of the Stable Value Fund at year end.As required, the statement of net assets available for benefits presents the fair value of the investment.The adjustment from contract value to fair value was not significant for the year ended December 31, 2009 and the adjustment from contract value to fair value was approximately $113,000 for the year ended December 31, 2010. As of December 31, 2010 and 2009, $11,474,360 and $10,584,419, respectively, was invested in the Stable Value Fund (“Fund”).The Fund is a common collective trust that is held in the general account of Fidelity.The Fund invests in fully benefit responsive guaranteed investment contracts.The crediting interest rates are fixed for the life of the underlying investments or change quarterly.The average yields for the years ended December 31, 2010 and 2009 were approximately 1.31% and 1.65%, respectively. Loans to Participants Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to $50,000 or 50% of their account balance, whichever is less.The loans are secured by the balance in the participant’s account.Loans to plan participants are recorded at the amounts borrowed plus accrued interest less principal balances repaid.Participant loans are valued at their outstanding balance, which approximates fair value.New loans bear interest at the prime rate plus 2% and have maximum terms of 5 years, except for loans for primary residences, which may have a term of up to 10 years.The interest rates on loans outstanding were between 5.5% and 9.25% at December 31, 2010 with maturity dates ranging from January 2011 to September 2035. Note 2 - Plan Description The following summary of the Plan provides general information only.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General The Plan was established effective January 1, 1989 by the Employer for the benefit of its employees and to qualify under Section401(k) of the Internal Revenue Code (“IRC”).The plan was amended October 19, 2009.The Employer contracts with the trustee for the investing, safekeeping, and accounting for the Plan’s assets and valuation of the individual participant’s accounts. - 6 - Table of Contents AIR METHODS CORPORATION 401(k) PLAN Notes to Financial Statements Note 2 - Plan Description (continued) General (continued) Employees who have completed one month of service and are over the age of 18 are eligible to participate in the Plan.Plan entry dates are the first day of January, April, July, or October following eligibility.Although it has not expressed any intention to do so, the Employer has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of the Employee Retirement Income Security Act.In the event of Plan termination, the participants would become 100% vested in their accounts.Each terminated participant is assessed an annual administrative fee which varies based upon the number of participants and rates negotiated by the Employer.All other Plan expenses with the exception of loan and distribution fees are paid by the Employer. Contributions The Employer matching contribution is equal to 70% of the first 8% of compensation.Participants may annually contribute any percentage of their annual compensation, subject to annual IRC limitations ($16,500 in 2010 and 2009).The contributions are invested at the direction of the participant in a variety of investment options. Participant Accounts Each participant’s account is credited with the participant’s contributions and allocations of a) the Employer’s discretionary contributions and b) Plan earnings, and charged with an allocation of administrative expenses. Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Benefit Payments Withdrawals from the Plan may be made by a participant or beneficiary upon death, disability, retirement (age 59½), financial hardship, or termination of employment.Distributions are made in a lump-sum cash payment. Vested account balances up to but not exceeding $5,000 for terminated participants will be automatically distributed. Benefits are recorded when paid. For financial statement reporting purposes, benefits payable are not accrued but are considered as part of net assets available for participant benefits.There were no benefits payable to participants who had withdrawn from participation in the Plan as of December 31, 2010 or 2009. - 7 - Table of Contents AIR METHODS CORPORATION 401(k) PLAN Notes to Financial Statements Note 2 - Plan Description (continued) Vesting Participant contributions and employer discretionary profit sharing contributions and the earnings thereon are fully vested at all times.Vesting of Employer matching contributions and the earnings thereon is based on years of continuous service, as follows: Years of Service Nonforfeitable Vested Percentage 1 33.33% 2 66.67% 3 100.00% At December 31, 2010 and 2009, forfeited nonvested accounts totaled approximately $3,800 and $38,300, respectively.These accounts will be used to reduce future Employer contributions.During 2010 and 2009, employer contributions were reduced by approximately $175,000 and $101,000, respectively, from forfeited non-vested accounts. Note 3 - Recently Issued Accounting Pronouncements In September 2010, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) 2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans, which requires participant loans to be classified as loans receivable and measured at unpaid principal balance plus accrued but unpaid interest.Previously, these participant loans were classified as Plan investments, and were subject to the fair value measurement and disclosure requirements of Accounting Standards Codification (“ASC”) Topic 820, Fair Value Measurements and Disclosures.As permitted under the ASU, the Plan has retrospectively adopted the ASU for the Plan years ending December 31, 2010 and 2009.The adoption of ASU 2010-25 did not have a material impact on the Plan’s financial statements. In January 2010, the FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements.This guidance requires additional disclosure of transfers of assets and liabilities between Levels 1 and 2 of the fair value hierarchy and disclosure of activities, on a gross basis, including purchases, sales, issuances, and settlements in the reconciliation of the assets and liabilities measured under Level 3 of the fair value hierarchy.This standard also clarifies existing disclosure requirements on levels of disaggregation and disclosures about inputs and valuation techniques.ASU 2010-06 was effective for the Plan’s year ended December 31, 2010, except for the disclosure requirements on Level 3 activity that will be effective for the Plan’s year ending December 31, 2011.The adoption of this standard did not have a material impact on the Plan’s financial statements. - 8 - Table of Contents AIR METHODS CORPORATION 401(k) PLAN Notes to Financial Statements Note 4 - Fair Value Measurements Fair value accounting guidance defines fair value as the price that would be received from selling an asset in an orderly transaction between market participants at the measurement date and establishes a framework for measuring fair value.The framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets and the lowest priority to unobservable inputs.This guidance establishes three levels of inputs that may be used to measure fair value: Level 1: Quoted prices for similar assets in active markets; Level 2: Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices in active markets for similar assets, quoted prices for identical or similar assets in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets; or Level 3: Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2010: Level 1 Level 2 Level 3 Total Company stock $ $
